Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Re. claim 1: the limitations of “direct-contact single-phase fluid-based cooling module… wherein the manifold is configured to be removably coupled to the PCB; … a separable fluid-tight seal between the manifold and a surface of the electronic component” in combination with the remaining limitations in the claim cannot be found in the prior art. The prior art does not teach direct-contact single-phase cooling modules wherein the fluid-tight seal is separable. The closest prior art is Campbell et al. (US 2007/0274045 A1) and discloses a direct-contact single-phase cooling module comprising a welded seal which would not allow for the claimed separable seal. One of ordinary skill would not have been motivated to make the seal separable as claimed because it would have increased the parts required to make the device and would have increased the assembly time for the device which would have increased production costs. A separable seal would also have been more likely to leak over a welded seal. References such as Meyer (US 2004/0069451 A1) disclose a separable fluid-tight seal, however, this is in combination with a two-phase fluid based cooling module because the fluid boils to change from liquid to a gas phase. This would not be combinable with the teachings of Campbell because of the pressure and volume changes to the fluid changing from one phase to another. 
Re. claim 21: the limitations of “a manifold formed from a material of low thermal conductivity” in combination with the remaining limitations in the claim cannot be found in the prior art. Campbell’s manifold is formed of metal which is generally considered to be a high thermal conductivity material. One of ordinary skill would not have been motivated to change the material to plastic or resin, for instance, because the plastic or resin would generally be less able to endure the heating and cooling cycles of the deivce. 
Re. claim 24: the limitations of “a thermally non-conductive fluid-tight seal between the manifold and a surface of the electronic component” in combination with the remaining limitations in the claim cannot be found in the prior art. Campbell’s seal is a solder weld which is thermally and electrically conductive which fails to teach the claimed limitation. Further, one of ordinary skill would not have been motivated to make the seal separable and non-conductive as claimed because it would have increased the parts required to make the device and would have increased the assembly time for the device which would have increased production costs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 21, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835